PER CURIAM.
There was ample evidence for the Naturalization Examiner and the District Court to find that the petitioner for naturalization had “knowingly and intentionally” waived his rights to citizenship, Moser v. United States, 341 U.S. 41, 47, 71 S.Ct. 553, 95 L.Ed. 729 (1951), by signing Selective Service Form 130 which relieved him from military service upon the condition expressly stated on the face of the form, pursuant to § 4(a) of the 1948 Selective Service Act, 50 U. S.C.A.Appendix, § 454(a), see § 315 of the Immigration and Naturalization Act of 1952, 8 U.S.C.A. § 1426, that he “shall thereafter be debarred from becoming a citizen of the United States.”
Affirmed.